UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1658



LYNN A. PEARY,

                                              Plaintiff - Appellant,

          versus


PORTER J. GOSS,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-04-966-1)


Submitted:   April 10, 2006                   Decided:   May 22, 2006


Before LUTTIG* and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David H. Shapiro, Ellen K. Renaud, SWICK & SHAPIRO, P.C.,
Washington, D.C., for Appellant. Paul J. McNulty, United States
Attorney, R. Joseph Sher, Assistant United States Attorney,
Alexandria, Virginia, for Appellee.




     *
      Judge Luttig was a member of the original panel but did not
participate in this decision. This opinion is filed by a quorum of
the panel pursuant to 28 U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Lynn A. Peary appeals the district court’s order granting

summary judgment to her former employer on her claims of disparate

treatment based on age, race, and sex, pursuant to Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e-2000e-17

(2000) (“Title VII”) and the Age Discrimination in Employment Act,

29 U.S.C. §§ 621-634 (2000) (“ADEA”) and a hostile work environment

under Title VII.   Finding no reversible error, we affirm on the

reasoning of the district court. See Peary v. Goss, No. CA-04-966-

1 (E.D. Va. Apr. 13 & 15, 2005).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                          AFFIRMED




                              - 3 -